                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

ERIN JERMAINE SMITH-SPENCER                                                            PLAINTIFF

v.                                                    CIVIL ACTION NO. 3:19-CV-P157-JHM

M. SMITH et al.                                                                    DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

       Plaintiff Erin Jermaine Smith-Spencer filed a pro se, in forma pauperis complaint

pursuant to 42 U.S.C. § 1983. This matter is before the Court for screening pursuant to

28 U.S.C. § 1915A and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on

other grounds by Jones v. Bock, 549 U.S. 199 (2007). For the reasons set forth below, this action

will be dismissed in part and allowed to continue in part.

                                   I. SUMMARY OF CLAIMS

       Plaintiff is a pretrial detainee at the Louisville Metro Department of Corrections

(LMDC). He names as Defendants in their individual and official capacities LMDC Special

Operations Response Team (SORT) Corrections Officers M. Smith and Ray. He states that on

January 31, 2019, SORT team officers brought another inmate into the single cell where he was

housed. He states that the neighboring inmate set off the fire alarm, causing the SORT team to

mace and “shoot[]” his neighbor, put him in a restraint chair, and take him somewhere. Plaintiff

states that “[a]bout 20 minutes later I started to use the toilet and for privacy I covered my

window.” According to the complaint, SORT officers came to the door and told him to take the

paper down and go to the back of his cell. He states that when he told them he was using the

bathroom, “All of a sudden they open my slot on the cell door spraying mace, sometimes
opening my door slightly to shoot pepper balls in my cell, they did these things a couple of

time[s] or more.”

       Plaintiff further alleges that SORT officers eventually ran into his cell with a shock shield

and someone punched him, although he does not know who because they were wearing helmets,

gas masks and protective vests which covered the names on their clothing. He states that he

could only make out who two of them were. He further states that, when he was on the ground,

they put him in shackles and a restraint chair. He states that the shackles were extremely tight

cutting off circulation in his left wrist and turning it purple. Plaintiff states that he asked them to

take pictures of his scars and bruising but they did not do so until the next day after most of the

swelling had gone down. He further states that his rights were violated by illegal use of force,

and that:

       I was . . . aimed at by M. Smith with the pepper ball gun to my head. And he was
       shooting towards my head also. Several times M. Smith SORT Officer did this.
       And SORT Correction Officer Ray had the shock shield and charged me with it
       taking me to the ground.

       As relief, Plaintiff requests monetary damages.

                                           II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether a plaintiff

                                                   2
has stated a claim upon which relief can be granted, the Court must construe the complaint in a

light most favorable to Plaintiff and accept all factual allegations as true. Prater v. City of

Burnside, Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally

construe pro se pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid

dismissal, a complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Official-capacity claims

         If an action is brought against an official of a governmental entity in his official

capacity, the suit should be construed as brought against the governmental entity. Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989). Therefore, in the case at bar, Plaintiff’s claims

against the employees of LMDC in their official capacities are actually brought against the

Louisville Metro government. See Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994).

       When a § 1983 claim is made against a municipality, like the Louisville Metro

government, a court must analyze two distinct issues: (1) whether the plaintiff’s harm was

caused by a constitutional violation; and (2) if so, whether the municipality is responsible for that

violation. Collins v. City of Harker Heights, Tex., 503 U.S. 115, 120 (1992). The Court will

address the issues in reverse order.

       “[A] municipality cannot be held liable solely because it employs a tortfeasor – or, in

other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (emphasis in original); Searcy v.

City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994); Berry v. City of Detroit, 25 F.3d 1342, 1345

(6th Cir. 1994). “[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts of the

municipality from acts of employees of the municipality, and thereby make clear that municipal



                                                  3
liability is limited to action for which the municipality is actually responsible.’” City of St. Louis

v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80

(1986)) (emphasis in Pembaur).

       A municipality cannot be held responsible for a constitutional deprivation unless there is

a direct causal link between a municipal policy or custom and the alleged constitutional

deprivation. Monell, 436 U.S. at 691; Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th

Cir. 1993). Simply stated, the plaintiff must “‘identify the policy, connect the policy to the city

itself and show that the particular injury was incurred because of the execution of that policy.’”

Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993) (quoting Coogan v. City of

Wixom, 820 F.2d 170, 176 (6th Cir. 1987), overruled on other grounds, Frantz v. Vill. of

Bradford, 245 F.3d 869 (6th Cir. 2001)). The policy or custom “must be ‘the moving force of

the constitutional violation’ in order to establish the liability of a government body under

§ 1983.” Searcy, 38 F.3d at 286 (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981)

(citation omitted)); Bd. of Cty. Comm’rs of Bryan Cty., Okla. v. Brown, 520 U.S. 397, 404 (1997)

(indicating that plaintiff must demonstrate “deliberate conduct”).

       Plaintiff does not allege the existence of a Louisville Metro policy or custom that was the

moving force behind the alleged unconstitutional use of force. Consequently, Plaintiff has failed

to state a claim against Defendants in their official capacities.

Individual-capacity claims

       The Court will allow Plaintiff’s excessive-force claims to go forward against Defendants

in their individual capacities. In doing so, the Court expresses no opinion on the ultimate merit

of those claims.




                                                  4
                                    III. CONCLUSION AND ORDER

        For the foregoing reasons,

        IT IS ORDERED that Plaintiff’s claims against Defendants in their official capacities

are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which

relief may be granted.

        The Court will enter a separate Order Directing Service and Scheduling Order to govern

the development of the remaining claims.

Date:   June 17, 2019




cc:     Plaintiff, pro se
        Defendants
        Jefferson County Attorney
4414.009




                                                5
